NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Gorman on April 20, 2021.
The application has been amended as follows: 
Cancel claims 1-15 and 17-31.
Allow claim 32.
Rejoin and allow claim 33.
Rejoin claim 34, replace with the following and allow: “The chemical composition of Claim 32, wherein the composition is applied as a coating material.” 

Cancel claims 36-40.
Rejoin and allow claim 41.
Amend claim 42, line 1 as follows and allow: “A chemical coating composition”
Rejoin claim 44 and allow.
Allow claim 45.
Reasons for Allowance
The claimed invention is drawn a chemical composition for use as a biocide comprising a powder of micron scale calcined particles having a specified particle size distribution and porosity comprising a mixture of specific calcined carbonate compounds calcined at a temperature of about 750oC, calcined hydroxide compounds calcined at a temperature of about 450oC, and limestone/lime/hydrated lime.  The closest prior art is Sceats et al (WO 2015/100468; of record) which teach similar compositions.  However, Sceats et al do not teach the temperatures at which the various components are calcined.  And, as persuasively argued by Applicant and further based on the Sceats Declaration Under 37 U.S.C. 1.132, it would not have been obvious to consider calcining the components at the instantly claimed temperatures as related prior art teach much lower temperatures.  Yet, utilizing said temperatures results in structurally distinct compositions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611